TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00085-CV



In re Mannesmann Rexroth Corporation





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




PER CURIAM 
O R D E R
	Relator Mannessmann Rexroth Corporation brings a motion for an emergency stay
and asks the Court to stay the underlying discovery order pending our decision on its accompanying
petition for writ of mandamus.  Relator's petition for writ of mandamus challenges the trial court's
order requiring it to produce copies of its source code in CD form.  
	We hereby grant relator's motion for emergency stay pending disposition of its
petition for writ of mandamus.  See Tex. R. App. P. 52.10(b).  The Court requests that the real parties
in interest file a response to relator's petition for writ of mandamus by March 5, 2002.  See Tex. R.
App. P. 52.4.
	It is so ordered February 21, 2002.

Before Justices Kidd, Patterson and Yeakel
Do Not Publish